Title: From Thomas Jefferson to J. P. G. Muhlenberg, 31 December 1803
From: Jefferson, Thomas
To: Muhlenberg, J. P. G.


               
                  Dear Sir
                  Washington Dec. 31. 03.
               
               I recieved last night your two favors of the 27th. informing me of the arrival at Philadelphia of two pipes of Lisbon wine from mr Jarvis, and a butt of Sherry from mr Yznardi of Cadiz. I will ask the favor of you to have them reshipped to Richmond to the Address of messrs. Gibson & Jefferson, who will pay freight &c from Philadelphia. that from Lisbon & Cadiz to Philadelphia shall be remitted you instantly with the duties &c the moment you will be so good as to make them known to me. I return you mr Jarvis’s letter with many apologies for the trouble these private consignments of mine give you. Accept my salutations & assurances of great esteem & respect.
               
                  Th: Jefferson
               
            